Case: 15-15059    Date Filed: 06/07/2016   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-15059
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:14-cv-00113-MP-GRJ



LINDA K. KENT,

                                                            Plaintiff-Appellant,

versus

ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (June 7, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 15-15059       Date Filed: 06/07/2016       Page: 2 of 7


       Linda Kent appeals the district court’s order affirming the Social Security

Administration’s (“SSA”) denial of her application for disability insurance

benefits. Kent suffers from the severe impairments of major depressive disorder,

generalized anxiety disorder, obesity, and migraines. On appeal, Kent challenges

the administrative law judge’s (“ALJ”) decision to give “little weight” to the

opinion of her treating psychiatrist, Dr. Michael Marchese, about the degree of

Kent’s mental limitations. After review, we affirm.

       In weighing medical opinions, the ALJ must give a treating physician’s

opinion “substantial or considerable weight” unless the ALJ articulates good cause

for not doing so. Winschel v. Commissioner of Soc. Sec., 631 F.3d 1176, 1179

(11th Cir. 2011); see also 20 C.F.R. § 404.1527(c)(2) (providing that the ALJ will

give “good reasons” for not giving controlling weight to a treating source’s

opinion). “Good cause exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Winschel, 631 F.3d at 1179 (quotation marks omitted). Here, the ALJ’s

reasons for discounting Dr. Marchese’s opinion amount to good cause and are

supported by substantial evidence. 1


       1
         Our review is limited to whether the ALJ’s decision is supported by substantial evidence
and based on proper legal standards. Winschel, 631 F.3d at 1178. “Substantial evidence is more
than a scintilla and is such relevant evidence as a reasonable person would accept as adequate to
                                                   2
                Case: 15-15059        Date Filed: 06/07/2016       Page: 3 of 7


       Relevant to this appeal, Dr. Marchese opined in his mental residual

functional capacity (“MRFC”) assessment 2 that Kent had “marked” restrictions in

her ability to: (1) remember locations and work-like procedures; (2) understand

and remember very short and simple instructions; (3) carry out detailed

instructions; (4) perform activities within a schedule and be punctual; (5) work in

proximity to others without distraction; (6) make simple work-related decisions;

(7) interact appropriately with the general public; (8) ask simple questions or

request assistance; (9) get along with co-workers; (10) respond to changes in the

work place; and (11) set realistic goals and make plans. Dr. Marchese opined that

Kent had “extreme” restrictions in her ability to: (1) understand and remember

detailed instructions; (2) maintain attention and concentration for extended periods

of time; (3) sustain an ordinary routine without special supervision; (4) complete a

normal workday and workweek and perform at a consistent pace; (5) accept

instructions and respond appropriately to a supervisor’s criticism; and (6) travel in

unfamiliar places or use public transport.3




support a conclusion.” Id. (internal quotation marks omitted). Under this limited standard of
review, we do not make findings of fact, reweigh the evidence, or substitute our judgment for
that of the ALJ. Id.
       2
         Residual functional capacity is the most a claimant can do despite any physical or mental
limitations caused by the impairment and its related symptoms. 20 C.F.R. § 404.1545(a)(1).
       3
        Dr. Marchese’s MRFC assessment form explained that the level of restriction was
“marked” if the ability to function in the area was very seriously limited and was “extreme” if
there was no useful ability to function in the area.
                                                    3
                 Case: 15-15059       Date Filed: 06/07/2016       Page: 4 of 7


       The ALJ gave Dr. Marchese’s MRFC assessment “little weight.” The ALJ

explained that Dr. Marchese’s opinion that Kent had “marked” or “extreme”

mental limitations was inconsistent with “the record as a whole” and in particular

with “objective mental status findings,” including Dr. Marchese’s own findings,

“which reflect a consistently fair ability in memory, concentration, and attention

and no evidence of suicidal or homicidal ideation.” The ALJ further noted that Dr.

Marchese’s MRFC opinion was inconsistent with the Global Assessment of

Functioning (“GAF”) scores Dr. Marchese had assigned in his treatment notes,

which indicated “no more than moderate symptoms” and at times “no symptoms to

only mild symptoms.” 4

       In part because of the little weight given to Dr. Marchese’s MRFC

assessment, the ALJ concluded that Kent did not satisfy the “paragraph B” criteria

in Listing 12:04 (affective disorders) or Listing 12.06 (anxiety-related disorders)

and thus did not meet or medically equal a listed impairment. 5 The ALJ further


       4
        According to the DSM-IV, GAF is a standard measurement of an individual’s overall
functioning “with respect only to psychological, social, and occupational functioning” using a 1
to 100 point scale. American Psychiatric Association: Diagnostic and Statistical Manual of
Mental Disorders 30-32 (4th ed. 2000). A score between 41 and 50 indicates serious symptoms
or impairments, a score between 51 and 60 indicates moderate symptoms or impairments, a score
between 61 and 70 shows mild symptoms or impairments, while a score between 71 and 80
represents no more than slight impairments. Id. at 32. Dr. Marchese assigned Kent GAF scores
between 54 and 76.
       5
         To meet or equal one of these listings under paragraphs A and B, and thus to be
considered disabled, the ALJ had to find, among other things, that Kent had at least two of the
following: marked restrictions of activities of daily living, marked difficulties in maintaining
social functioning, marked difficulties in maintaining concentration, persistence, or pace, or
                                                    4
               Case: 15-15059       Date Filed: 06/07/2016     Page: 5 of 7


concluded that Kent had the residual functional capacity to perform a full range of

work at all exertional levels except for the following “nonexertional limitations,”

that Kent: (1) “is limited to performing simple repetitive tasks”; and (2) “is limited

to performing work where changes in the workplace are infrequent and gradually

introduced.” Based on this RFC finding and a vocational expert’s testimony, the

ALJ determined that, although Kent could not perform her past relevant work, she

could perform other work that exists in the national economy, such as dining room

attendant, night cleaner, and mail room clerk. The ALJ thus concluded that Kent

was not disabled.

       The ALJ articulated good cause for giving Dr. Marchese’s opinion less

weight, specifically that it was inconsistent with objective mental status findings,

including those in Dr. Marchese’s own medical records. Moreover, the ALJ’s

articulated reasons are supported by substantial evidence.

       Kent’s medical records indicate a period of significant instability in the first

half of 2009, which is reflected in the record with GAF scores at or below 50, a

brief two-day commitment to Shands Vista, and depression and anxiety. At the

time, however, Kent was undergoing significant life stressors, including her

husband’s recent death and her ex-husband’s stalking behavior, and Kent reported


repeated episodes of decompensation of extended duration. See 20 C.F.R. § 404.1525 & pt. 404,
subpt. P, app. 1, Listing 12.00(A), 12.04(B), 12.06(B).


                                                 5
              Case: 15-15059     Date Filed: 06/07/2016   Page: 6 of 7


that her stay at Shands Vista was due to an accidental overdose, not to a suicide

attempt. By July 2009, Kent was working part time.

      Moreover, Kent appeared to improve throughout treatment, especially after

she was referred to Dr. Marchese in April 2010. In addition to treating her

depression and anxiety, Dr. Marchese diagnosed her with ADHD, for which he

prescribed Adderall, and convinced Kent to attend a bereavement group. Dr.

Marchese’s records tended to show a positive response to treatment, which was

conducted on an outpatient basis. Additionally, after Kent began seeing Dr.

Marchese, her GAF scores tended to range between 54 and 76, indicating moderate

to mild symptoms, and her brief downturns corresponded to life stressors, such as

going through her deceased husband’s belongings or her grandson’s accident.

Additionally, Dr. Marchese routinely listed Kent’s memory, judgment, and insight

as fair and often indicated her mood was euthymic. A routine assessment of “fair”

memory, judgment, and insight, along with mild to moderate GAF scores, does not

coincide with “extreme” or “marked” functional limitations. Further, the record

shows that Kent was capable of driving short distances, making smaller meals for

herself, and doing some light household chores, even if she needed help with some

more onerous tasks. This evidence supports the ALJ’s conclusion that Dr.

Marchese’s opinion contradicted his own treating notes and the record as a whole.




                                             6
                 Case: 15-15059       Date Filed: 06/07/2016       Page: 7 of 7


       Kent argues that Dr. Marchese’s opinion is entitled to great weight merely

because Dr. Marchese is her treating doctor and has expert credentials. Contrary to

Kent’s claims, the ALJ is not required to accept the opinion of a treating doctor,

even one with expert credentials, if the ALJ finds that the opinion is not supported

by the doctor’s own records or the record as a whole. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (explaining that even a treating

physician’s opinion may be discounted for “good cause,” such as the opinion

contradicting the physician’s own treatment notes). Furthermore, to the extent

Kent relies on Dr. Marchese’s professional resume, this information cannot be

found in either the administrative record or the record on appeal. 6

       There is no merit to Kent’s claim that the ALJ conducted his own

“psychiatric analysis” using Dr. Marchese’s treatment notes. The ALJ properly

considered all of the relevant medical and other evidence, including Dr.

Marchese’s treatment notes, and assessed Kent’s RFC, a determination reserved to

the ALJ. See 20 C.F.R. §§ 404.1527(d)(2), 404.1545(a)(3), 404.1546(c).

       For these reasons, we must conclude the ALJ committed no error in

weighing Dr. Marchese’s opinion and that substantial evidence supports the ALJ’s

determination that Kent was not disabled.

       AFFIRMED.

       6
         Kent’s brief also refers to the records of Dr. Mark Khazei, but Kent does not direct our
attention to any records of, or references to, this doctor in the record and we could find none.
                                                    7